DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 17/484,171 filed on 09/24/2021. Claims 1-20 are pending in the office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,803,215. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claimed invention discloses a broader scope vs. ‘125. 
There are different claim limitations arrangement (see as below), but one of ordinary skill in the art at the time of the effective filling date of claimed invention can use the ‘125 to achieve similar results as the current claimed invention without undue experiment.
With respect to claim 1: a method comprising: 
detecting, in a first quantum circuit, a first set of quantum logic gates, each quantum logic gate of the first set of quantum logic gates (‘215, claim 1, col. 11, ll. 50-52) including a corresponding set of qubits acted on by the quantum logic gate (‘215, claim 1, col. 11, ll. 55-57); 
determining, by comparing the first set of quantum logic gates with a second set of quantum logic gates of a second quantum circuit, that a structural equality exists between the first quantum circuit and the second quantum circuit (‘215, claim 1, col. 11, ll. 58-61); and 
parameterizing, responsive to determining the structural equality, a first set of parameters of a second set of quantum logic gates of the second quantum circuit with a second set of parameters of the first set of quantum logic gates (‘215, claim 1, col. 11, ll. 61-67).  
With respect to claim 2: the method of claim 1, wherein the second quantum circuit is a previously compiled quantum circuit (‘215, claim 1, col. 12, ll. 1-2).  
With respect to claim 3: the method of claim 1, further comprising: compiling, in response to determining a structural inequality of the first quantum circuit and the second quantum circuit, the first quantum circuit (‘215, claim 2, col. 12, ll. 8-12).  
With respect to claim 4: the method of claim 3, wherein a structural inequality includes a number of a specific type of quantum logic gate of the first set of quantum logic gates differs from a number of the specific type of quantum logic gate of the second set of quantum logic gates (‘215, claim 3, col. 12, ll. 13-17).  
With respect to claim 5: the method of claim 1, further comprising: storing a set of previously compiled quantum circuits in a database (‘215, claim 4, col. 12, ll. 18-20).  
With respect to claim 6: the method of claim 1, wherein a structural equality includes a number of each specific type of quantum logic gate of the first set of quantum logic gates equals a number of the same specific type of quantum logic gate of the second set of quantum logic gates (‘215, claim 5, col. 12, ll. 21-25).  
With respect to claim 7: a computer usable program product comprising a computer-readable storage device, and program instructions stored on the storage device (‘215, claim 6, col. 12, ll. 26-29), the stored program instructions comprising: 
program instructions to detect, in a first quantum circuit, a first set of quantum logic gates (‘215, claim 6, col. 12, ll. 20-32), each quantum logic gate of the first set of quantum logic gates including a corresponding set of qubits acted on by the quantum logic gate (‘215, claim 6, col. 12, ll. 36-38); 
program instruction to determine, by comparing the first set of quantum logic gates with a second set of quantum logic gates of a second quantum circuit, that a structural equality exists between the first quantum circuit and the second quantum circuit (‘215, claim 6, col. 12, ll. 39-42); and 
program instruction to parameterize, responsive to program instruction to determine the structural equality, a first set of parameters of a second set of quantum logic gates of the second quantum circuit with a second set of parameters of the first set of quantum logic gates (‘215, claim 6, col. 12, ll. 43-48).  
With respect to claim 8: the computer usable program product of claim 7, wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (‘215, claim 7, col. 12, ll. 56-60).  
With respect to claim 9: the computer usable program product of claim 8, wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (‘215, claim 8, col. 12, ll. 61-67).  
With respect to claim 10: the computer usable program product of claim 7, wherein the second quantum circuit is a previously compiled quantum circuit (‘215, claim 6, col. 12, ll. 49-50).  
With respect to claim 11: the computer usable program product of claim 7, the stored program instructions further comprising: program instructions to compile, in response to determining a structural inequality of the first quantum circuit and the second quantum circuit, the first quantum circuit (‘215, claim 9, col. 13, ll. 1-6).  
With respect to claim 12: the computer usable program product of claim 11, wherein a structural inequality includes a number of a specific type of quantum logic gate of the first set of quantum logic gates differs from a number of the specific type of quantum logic gate of the second set of quantum logic gates (‘215, claim 10, col. 13, ll. 7-12).  
With respect to claim 13: the computer usable program product of claim 7, the stored program instructions comprising: program instructions to store a set of previously compiled quantum circuits in a database (‘215, claim 11, col. 13, ll. 13-16).  
With respect to claim 14: the computer usable program product of claim 7, wherein a structural equality includes a number of each specific type of quantum logic gate of the first set of quantum logic gates equals a number of the same specific type of quantum logic gate of the second set of quantum logic gates (‘215, claim 12, col. 13, ll. 17-22).  
With respect to claim 15: a computer system comprising a processor, a computer-readable memory, and a computer-readable storage medium, and program instructions stored on the storage medium for execution by the processor via the memory (‘215, claim 13, col. 13, ll. 23-27), the stored program instructions comprising: 
program instructions to detect, in a first quantum circuit, a first set of quantum logic gates (‘215, claim 13, col. 13, ll. 28-30), each quantum logic gate of the first set of quantum logic gates including a corresponding set of qubits acted on by the quantum logic gate (‘215, claim 13, col. 13, ll. 33-36); 
program instruction to determine, by comparing the first set of quantum logic gates with a second set of quantum logic gates of a second quantum circuit, that a structural equality exists between the first quantum circuit and the second quantum circuit (‘215, claim 13, col. 13, line 37 – col. 14, line 2); and 
program instruction to parameterize, responsive to program instruction to determine the structural equality, a first set of parameters of a second set of quantum logic gates of the second quantum circuit with a second set of parameters of the first set of quantum logic gates (‘215, claim 13, col. 14, ll. 3-8).  
With respect to claim 16: the computer system of claim 15, wherein the second quantum circuit is a previously compiled quantum circuit (‘215, claim 13, col. 14, ll. 9-10).  
With respect to claim 17: the computer system of claim 15, the stored program instructions further comprising: program instructions to compile, in response to determining a structural inequality of the first quantum circuit and the second quantum circuit, the first quantum circuit (‘215, claim 14, col. 14, ll. 17-23).  
With respect to claim 18: the computer system of claim 17, wherein a structural inequality includes a number of a specific type of quantum logic gate of the first set of quantum logic gates differs from a number of the specific type of quantum logic gate of the second set of quantum logic gates (‘215, claim 15, col. 14, ll. 23-27).  
With respect to claim 19: the computer system of claim 15, the stored program instruction further comprising: program instructions to store a set of previously compiled quantum circuits in a database (‘215, claim 16, col. 14, ll. 28-32).  
With respect to claim 20: the computer system of claim 15, wherein a structural equality includes a number of each specific type of quantum logic gate of the first set of quantum logic gates equals a number of the same specific type of quantum logic gate of the second set of quantum logic gates (‘215, claim 17, col. 14, ll. 33-37).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 7, and 15, recited the limitations “each quantum logic gate of the first set of quantum logic gates including a corresponding set of qubits acted on by the quantum logic gate” is unclear how the limitation “a corresponding set of qubits acted on by the quantum logic” related to “comparing” and “parameterizing” process. This limitation is float and does not associate with “a second quantum circuit”.
The limitation “a second set of quantum logic gates of a second quantum circuit” have a relationship unclear with the limitation “a first set of quantum logic gates of a first quantum circuit”. Once, the relationship is unclear, hence, one of ordinary skill in the art would not able to perform the comparison of these two circuits in the steps “determining” and “parameterizing” as cited in claims 1, 7, and 15.
Examiners’ Notes: even though application's specification, paragraphs [28] [29] and claim 2, 10, and 16, recited that the second quantum circuit is previously compiled quantum circuit, but does not disclose the relationship between a first and second quantum circuits nor whether they are the same or different quantum circuit design}, Hence, one of ordinary skill in the art would not understand how to compare two objects (i.e., first and second quantum circuits) without know the relationship.
As per claims 2-6, 8-14, and 16-20 are also rejected because are depended directly or indirectly from claims 1, 7, and 15, respectively.

Examiner Remark
The unclear issues above, as the broadest interpretation light from application specification, the claimed invention is about optimizing (i.e., parameterizing, reducing) number of gates of a quantum circuit design and verifying the optimized circuit have similar functionality or equivalent of original once.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al., (U.S. Pub. 20190121921).
With respect to claims 1-20: Nam discloses implementation of automated methods for optimizing quantum circuits of the size and type expected in quantum computations that outperform classical computers to handle continuous gate parameters and can be applied to a collection of fast algorithms capable of optimizing large-scale quantum circuits.  These techniques can provide better optimization in significantly less time than previous approaches, while making minimal structural changes so as to preserve the basic layout of the underlying quantum algorithms.  The results provided by these techniques help bridge the gap between computations that can be run on existing quantum computing hardware and more advanced computations that are more challenging to implement in quantum computing hardware but are the ones that are expected to outperform what can be achieved with classical computers. a method for optimizing quantum circuits includes receiving a netlist containing information about a first list of quantum gates that form the quantum circuits; performing a phase-polynomial reduction operation on the information about the first list of quantum gates to produce a second list of quantum gates that has functional equivalence to the first list of quantum gates, a number of quantum gates in the second list of quantum gates being smaller than a number of quantum gates in the first list of quantum gates; generating a new netlist containing information about the second list of quantum gates; and providing the new netlist to implement a functionality of the quantum circuits using the second list of quantum gates (the abstract, paragraph 7-8, fig. 13-17C, i.e., gate index as ordered table, paragraph 121-122, 130-134 and fig. 19). The data files describing these circuits before and after optimization are available for comparison. The correctness of the optimizer or optimization algorithms was checked by verifying the functional equivalence (i.e., equality of the corresponding unitary matrices) of various test circuits before and after optimization (paragraph 100-101, 112-117).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851